Case 8:20-mc-00127-JLS-JDE Document 43-1 Filed 01/19/21 Page 1 of 2 Page ID #:1942



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                          UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-00127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     ) CHOURAKI DECLARATION IN
    Movant,                          ) SUPPORT OF NOTICE OF
                                     ) SUBSEQUENT AUTHORITY
 v.                                  ) REGARDING MOTION BY HMD
                                     ) TO COMPEL PRODUCTION OF
 ACACIA RESEARCH CORPORATION, ) DOCUMENTS FROM ACACIA
                                     ) RESEARCH CORPORATION
    Respondent.                      )
                                     ) Judge: John D. Early
                                     ) Date: January 21, 2021
                                     ) Time: 10:00 a.m. PST
                                     ) Place: Telephonic Hearing
                                     ) Discovery Cutoff: March 18, 2021
                                     ) Pretrial Conference: June 29, 2021
 ___________________________________ ) Trial Date: August 2, 2021

 I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:
       1.     I am an attorney licensed to practice in the State of California and this Court,
 and an associate at the law firm of Warren Lex LLP, counsel for movant HMD Global Oy.
 I have personal knowledge of the matters set forth in this declaration and, if called as a
 witness, I could and would testify competently to each of them.


                                           –1–           Case No. 8:20-mc-00127 JLS (JDEx)
 CHOURAKI DECLARATION IN SUPPORT OF NOTICE OF SUBSEQUENT AUTHORITY REGARDING MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 43-1 Filed 01/19/21 Page 2 of 2 Page ID #:1943



       2.    Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s Notice of
 Subpoena Ad Testificandum and Subpoena Duces Tecum to SGS North America, Inc.,
 which Cellular Communications Equipment LLC (“CCE”) served on HMD Global on
 January 13, 2021.
       3.    Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s Notice of
 Subpoena Ad Testificandum and Subpoena Duces Tecum to UL Verification Services, Inc.,
 which CCE served on HMD Global on January 13, 2021.
       4.    Attached hereto as Exhibit C is a true and correct copy of Plaintiff’s Notice of
 Subpoena Ad Testificandum and Subpoena Duces Tecum to Umlaut Communications,
 Inc., which CCE served on HMD Global on January 13, 2021.
       5.    Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s Notice of
 Subpoena Ad Testificandum and Subpoena Duces Tecum to Intertek Group PLC, which
 CCE served on HMD Global on January 13, 2021.
       6.    Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s Notice of
 Subpoena Ad Testificandum and Subpoena Duces Tecum to Tech Mahindra (Americas)
 Inc., which CCE served on HMD Global on January 13, 2021.
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
 January 19, 2021, in San Francisco, California.


                                               ______________________________
                                               Maissa Chouraki




                                         –2–           Case No. 8:20-mc-00127 JLS (JDEx)
 CHOURAKI DECLARATION IN SUPPORT OF NOTICE OF SUBSEQUENT AUTHORITY REGARDING MOTION TO COMPEL
